                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LUCILLE ANDERSON, et al.,

          Plaintiffs,

    v.                                            CIVIL ACTION

    BRAD RAFFENSPERGER, in his                    FILE NO. 1:20-CV-03263-MLB
    official capacity as the Georgia
    Secretary of State and Chair of the
    Georgia State Election Board, et al.,

          Defendants.


         GWINNETT DEFENDANTS’1 RESPONSE2 TO PLAINTIFFS’
         SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR
              MOTION FOR PRELIMINARY INJUNCTION

                                 INTRODUCTION

         Now that they have crunched the numbers provided by County

Defendants, Plaintiffs still cannot demonstrate they have an injury that is

traceable to or redressable by Gwinnett Defendants. In fact, Plaintiffs largely



1Gwinnett Defendants are Stephen Day, John Mangano, Alice O’Lenick, Ben
Satterfield, and Wandy Taylor in their official capacities as members of the
Gwinnett County Board of Registrations and Elections.

2Following Plaintiffs’ filing of their Supplemental Memorandum [Doc. 148],
this Court authorized by email a further response from Defendants [Order,
10/6/2020 Docket Entry].

                                            -1-
agree that Gwinnett Defendants have properly allocated equipment to the

various precincts in the county and only expect waits 60 seconds longer than

their proposed threshold at two out of the 156 precincts in the county. There

is no basis for this Court to order any relief as to Gwinnett Defendants.

             ARGUMENT AND CITATION OF AUTHORITY

I.    Plaintiffs still cannot demonstrate standing.

      A.    Plaintiffs still cannot show any injury.

      In an attempt to show an injury, Plaintiffs largely restate their prior

arguments about wait times and continue to assume that a 31-minute wait is

unconstitutional while a 29-minute wait is constitutional. [Doc. 148, pp. 3-63].

Despite abandoning their attempt to gain relief on the number of polling

locations, Plaintiffs still argue that the lack of new polling places has

contributed to lines. Id. at 5. In so doing, Plaintiffs ignore the ongoing growth

in early voting in Georgia elections and the corresponding reduction in

Election-Day voting4—a point that is especially relevant for Gwinnett


3 All pinpoint citations to pleadings are to the blue ECF page numbers at the
top of each page.
4 The Election Administration and Voting Survey Comprehensive Report,

published after each election by the U.S. Election Assistance Commission
demonstrates this trend in Georgia. In 2014, 32.7% of Georgia voters voted
early and 62.9% voted on Election Day. 2014 EAVS Report,
https://www.eac.gov/sites/default/files/eac_assets/1/1/2014_EAC_EAVS_Comp
rehensive_Report_508_Compliant.pdf at p. 201 (Table 28). By the 2018

                                       -2-
Defendants, who are providing more early-voting opportunities for the

November election than in any prior election. [Doc. 142-1, ¶ 11].

      Plaintiffs now agree that Fulton and Cobb counties are properly

allocating machines to avoid wait times. [Doc. 148, pp. 19-20]. As a result, the

individual Plaintiffs, Ms. Anderson, Ms. Alami, and Ms. Chavez cannot have

an injury because they are residents of those counties. [Doc. 1, ¶¶ 12-14].

      That leaves only the DSCC and Democratic Party of Georgia as

plaintiffs with potential injuries. But these Organizational Plaintiffs do not

have standing because Plaintiffs have not alleged that County Defendants

have violated any statute or were under any duty to mitigate wait times.

GALEO v. Gwinnett Cty. Bd. of Registrations and Elections, Case No. 1:20-cv-

01587-WMR Doc. 58, slip op. at 14-15 (October 5, 2020). Further, the

Organizational Plaintiffs have not alleged that they will be diverting

resources away from their “core activities”—instead, they will be carrying out

activities that “are precisely of the same nature” as those in which they would

engage if lines were not an issue—electing Democrats, which cannot be an

injury. Id. at 15-16; see also Jacobson v. Fla. Sec’y of State, 2020 U.S. App.


election, 47.91% of Georgia voters voted early instead of on Election Day.
2018 EAVS Report,
https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf
at p. 38 (Overview Table 2).

                                      -3-
LEXIS 28078, at *28 (11th Cir. September 3, 2020) (“An organization’s

general interest in its preferred candidates winning as many elections as

possible is still a ‘generalized partisan preference[]’ that federal courts are

‘not responsible for vindicating’”).

      B.    Any alleged injury is based entirely on speculation.

      Plaintiffs now agree that Gwinnett Defendants “made significant

changes to their voting machine allocation” and, as a result, are now “at a

lower risk for voting lines of over 30 minutes long. . . .” [Doc. 148, p. 19]. As

this Court covered at length at the hearing, the fact that Gwinnett and other

County Defendants responded to the lessons of the June 9 primary by making

significant changes demonstrates that any injury to Plaintiffs is purely

speculative and is ultimately only a hypothetical future injury, not an injury

that is actual or imminent. Whitmore v. Arkansas, 495 U.S. 149, 155 (1990).

This speculation is not sufficient to establish Article III standing.

      Despite their best efforts, Plaintiffs’ Complaint was already bogged

down by the unique circumstances surrounding the June 9 primary and the

upcoming general election, which County Defendants previously articulated

in their Consolidated Motion to Dismiss [Doc. 105-1]. In light of the new

evidence provided by County Defendants, and particularly Gwinnett County,

Plaintiffs’ Complaint is only further mired in speculation. The harm alleged

                                       -4-
by Plaintiffs is simply not sufficiently imminent to establish standing.

“Although imminence is concededly a somewhat elastic concept, it cannot be

stretched beyond its purpose, which is to ensure that the alleged injury is not

too speculative for Article III purposes—that the injury is certainly

impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013)

(emphasis original). But there is nothing certain about Plaintiffs’ alleged

injuries, which Plaintiffs freely acknowledge are based almost entirely on

past harms. And whether they realize it or not, Plaintiffs concede as much in

their Supplemental Memorandum. [Doc. 148].

      Based on their own proffered expert’s analysis, Plaintiffs open their

Supplemental Memorandum with a claim that “crowded polling places and

long lines are likely to reoccur.” [Doc. 148, p. 3]. But the evidence and

argument they offer in support does not support this initial confidence.

Plaintiffs properly point out that “[p]ast wrongs do constitute evidence

bearing on whether there is a real or immediate threat of repeated injury

which could be averted by the insuring of an injunction.” [Doc. 148, p. 3]

(quoting Lynch v. Baxley, 744 F.2d 1452, 1456 (11th Cir. 1984). But even with

the information this Court required County Defendants to provide to

Plaintiffs, nothing Plaintiffs present to this Court indicates that any injury in

the upcoming general election is “certainly impending.”

                                       -5-
      As was covered at the hearing, Plaintiffs base their initial Complaint

almost entirely on elections carried out under a different election system. The

only possible statewide election Plaintiffs can point to in order to

demonstrate “past wrongs” under similar circumstances is the June primary.

Given the state of the global COVID-19 pandemic at that time, the June

primary can at best be considered an outlier—a “once in a lifetime” election.

[Docs. 108-1, ¶ 4; 108-2, ¶ 3]. Moreover, that evidence clearly shows the

Gwinnett Defendants are embarking on an entirely different path than the

one they undertook for the June 9 primary. See generally [Docs. 108-1, 142-1].

Plaintiffs’ proffered expert can speculate and theorize based on the evidence

as to the ultimate outcome of Gwinnett Defendants’ changes, but it will still

be nothing more than speculation and not nearly imminent enough to invoke

this Court’s limited jurisdiction.

      C.    Plaintiffs cannot establish causation for purposes of standing.

      Finally, given Plaintiffs’ new perspective on Gwinnett’s equipment

allocation, Plaintiffs have not alleged an injury that is traceable to or

redressable by Gwinnett Defendants. Jacobson, 2020 U.S. App. LEXIS 28078

at *35. Plaintiffs’ entire allegation against Gwinnett is now that two

precincts may have wait times 60 seconds beyond what they consider

constitutionally appropriate. [Doc. 148, pp. 19-20]. To the extent waiting in

                                       -6-
line an additional 60 seconds is even an injury, the entirety of Plaintiffs’

suggestions for Gwinnett Defendants is to add, not additional BMDs, but

rather one Poll Pad to each precinct. [Doc. 148, p. 20].

II.   Plaintiffs have shown no reason for this Court to intervene
      while elections are underway.

      Beyond their failure to establish standing under Clapper, Plaintiffs face

more fundamental jurisdictional hurdles regarding the proper role of the

federal courts under the current circumstances. Indeed, for this Court to

intervene now into an area so clearly committed to the judgment of the

elected branches was covered as part of the political question doctrine, [Doc.

105-1, pp. 18-25], and would run afoul of Justice Kavanaugh’s recent

concurrence calling for the federal judiciary to avoid the sometimes-tempting

impulse to expand its own authority under the Constitution.

      Last night in Andino v. Middleton, 592 U.S. __ (2020), the Supreme

Court stayed an injunction barring the requirement in South Carolina for a

witness’ signature to accompany absentee ballots. Justice Kavanaugh wrote

separately, concurring in the judgment for “two alternative and independent

reasons…” Id. (Kavanaugh, J., concurring) (slip op., at 1). First, he noted,

“the Constitution ‘principally entrusts the safety and the health of the people

to the politically accountable officials of the States.’” Id. at 1–2 citing South



                                       -7-
Bay United Pentecostal Church v. Newsom, 590 U.S. __, __ (2020) (Roberts,

C.J., concurring in denial of application for injunctive relief (slip op., at 2).

“When those officials undertake to act in areas fraught with medical and

scientific uncertainties, their latitude must be especially broad.” Id. at 2

(internal quotations and citations omitted)(internal alterations omitted).

      Under this standard and the present circumstances, the changes made

and presented to this Court by County Defendants, utilizing their knowledge

and experience that flowed from the unique circumstances of the June 9

primary, are definitively and properly committed to the State and County

Defendants. Regardless of how one feels about the Plaintiffs’ proposed

changes, the obligation of administering elections, particularly where the

health and safety of the citizens are concerned, lies within the discretion of

County Defendants. And the federal judiciary “lacks the background,

competence, and expertise to assess public health and is not accountable to

the people.” Id. at 2 citing South Bay, 590 U.S. at __ (slip op., at 2).

      Also important in Justice Kavanaugh’s brief concurring opinion was the

principle that, “for many years, this Court has repeatedly emphasized that

federal courts ordinarily should not alter state election rules in the period

close to an election.” Id. at 2. If this Court were to act now on Plaintiffs’




                                        -8-
requests, it would defy that principle in precisely the manner the Supreme

Court has repeatedly cautioned against.

III.   Plaintiffs still do not challenge the statutory allocation.

       While Plaintiffs mention the 1/250 ratio contained in O.C.G.A. § 21-2-

367(b), they apparently are not challenging its constitutionality. [Doc. 148, p.

9]. Indeed, Plaintiffs now appear to agree with the policy rationale, and now

only allege that “most counties” are not providing one ballot-marking device

(BMD) for every 250 voters. [Doc. 148 pp. 9-10]. But to reach this issue, the

Court would have to determine that county officials are violating a state

law—a determination barred by the Eleventh Amendment, as County

Defendants previously explained. [Doc. 108, pp. 12-14].

       Plaintiffs now also acknowledge that the number of BMDs alone is not

determinative, recognizing that the number of “poll books and scanners

matters, too.” [Doc. 148, p. 10]. For example, Dr. Muer Yang’s problem with

the two Gwinnett precincts has nothing to do with the allocation of BMDs

and only relates to Poll Pads. [Doc. 149-1, pp. 25-26]. He explains that the

only solution for his proposed issues with the two Gwinnett precincts that

may have 31-minute wait times is to purchase more equipment—but

purchase more Poll Pads, not more BMDs. [Doc. 149-1, pp. 25-26]. His only

other option is to reallocate equipment in such a way that results in eight

                                      -9-
polling locations having only a single check-in unit, which even Dr. Yang

acknowledges is “not an ideal situation.” [Doc. 149-1, p. 26].

      In other words, Dr. Yang runs straight into the same policy decisions

made by Gwinnett election officials that Plaintiffs ask this Court to second-

guess. But beyond Dr. Yang’s ideas, Plaintiffs can point to no basis on which

this Court can rest the policy decision of the number of Poll Pads and

scanners for each of the 30 precincts about which Plaintiffs are concerned.

[Doc. 148, pp. 10-11]. Federal judges should not extend their sphere of

decision-making “to second-guessing and interfering with a State's

reasonable, nondiscriminatory election rules.” New Ga. Project v.

Raffensperger, No. 20-13360-D, 2020 U.S. App. LEXIS 31405, at *14 (11th

Cir. Oct. 2, 2020). Plaintiffs have provided no basis for this Court to second-

guess the determinations of Georgia election officials regarding the allocation

of Poll Pads and scanners for the November 2020 election.

IV.   Plaintiffs misapply Anderson/Burdick.

      In order to apply Anderson/Burdick, Plaintiffs must identify the

election practice that burdens the right to vote. Burdick v. Takushi, 504 U.S.

428, 434 (1992). While long lines may be a symptom of a problematic election

practice, Plaintiffs have apparently now narrowed the potential causes of

those lines to an alleged failure “to supply and allocate voting machines at

                                      - 10 -
polling locations to reduce lines to 30 minutes or lower.” [Doc. 148, p. 26].

Plaintiffs also urge that this is a “severe” burden on the right to vote. Id.

      In considering how much of a burden any particular election practice

may be, this Court must weigh the “numerous avenues to mitigate chances

that voters will be unable to cast their ballots.” New Ga. Project, 2020 U.S.

App. LEXIS 31405, at *7-*8. Georgia voters have a variety of options besides

Election-Day voting that lessens the overall burden, even if lines occur at

precincts on Election Day.

      Again, if Plaintiffs wish to challenge county decisions about machine

allocation that they claim violate Georgia statutes, they can do that in

superior court. But Plaintiffs have not provided a basis on which this Court

can conclude that the decisions of Gwinnett Defendants about machine

allocation have placed any burden on the right to vote of any Gwinnett-

County voter. Without that showing of a burden—or if there is a burden, the

extremely light nature of that burden—the County’s regulatory interests in

operating an election more than account for any slight burden on the right to

vote. Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358, 117 S. Ct.

1364, 1370 (1997).




                                      - 11 -
                               CONCLUSION

      Early voting begins on Monday. Logic and accuracy testing and

machine programming for November is underway right now. The Supreme

Court “has repeatedly emphasized that lower federal courts should ordinarily

not alter the election rules on the eve of an election.” Republican Nat’l Comm.

v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020). Plaintiffs have

shown no basis why this Court should treat this case any differently,

especially when “we are in the middle of” the election. New Ga. Project, 2020

U.S. App. LEXIS 31405, at *11. This Court should deny Plaintiffs’ motion for

preliminary injunction, at least as to Gwinnett Defendants.


      Respectfully submitted this 6th day of October, 2020.

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson
                                    Georgia Bar No. 515411
                                    btyson@taylorenglish.com
                                    Bryan F. Jacoutot
                                    Georgia Bar No. 668272
                                    bjacoutot@taylorenglish.com
                                    Loree Anne Paradise
                                    Georgia Bar No. 382202
                                    lparadise@taylorenglish.com
                                    TAYLOR ENGLISH DUMA LLP
                                    1600 Parkwood Circle, Suite 200
                                    Atlanta, GA 30339
                                    770.434.6868 (telephone)

                                    Counsel for Gwinnett Defendants


                                     - 12 -
                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing GWINNETT DEFENDANTS’ RESPONSE TO PLAINTIFFS’

SUPPLEMENTAL MEMORANDUM IN SUPPORT OF THEIR MOTION

FOR PRELIMINARY INJUNCTION has been prepared in Century

Schoolbook 13-point, a font and type selection approved by the Court in L.R.

5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                    - 13 -
